IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                   : No. 478
                                         :
APPOINTMENT TO INTERBRANCH               : JUDICIAL ADMINISTRATION DOCKET
                                         :
COMMISSION FOR GENDER, RACIAL            :
                                         :
AND ETHNIC FAIRNESS                      :




                                      ORDER


PER CURIAM



         AND NOW, this 18th day of January, 2017, Katherine J. Gomez, Esquire,

Philadelphia, is hereby appointed as a member of the Interbranch Commission for

Gender, Racial and Ethnic Fairness for a term expiring December 31, 2018.